Citation Nr: 0924544	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  02-11 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis of the right foot, prior to 
February 2, 2005.

2.  Entitlement to an initial evaluation in excess of 20 
percent for plantar fasciitis of the right foot, from 
February 2, 2005.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
effectuated a Board decision of the previous month that 
granted service connection for plantar fasciitis of the right 
foot.  The RO assigned a 10 percent evaluation for it, 
effective October 7, 1994.

In September 2004, the Board remanded the claim for 
additional development of the record and to ensure due 
process.  Based on the receipt of additional evidence, the 
RO, by rating action dated October 2005, increased the 
evaluation assigned for plantar fasciitis of the right foot 
to 20 percent, effective February 2, 2005.  The Veteran has 
continued to disagree with the assigned rating.  In March 
2006, the Board denied the Veteran's claim.  He filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court) which, by Order dated January 2008, granted a 
Joint Motion for Remand.  In an April 2008 decision, the 
Board again remanded the claim for additional development of 
the record.  The case is again before the Board for appellate 
consideration.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for plantar fasciitis of the right foot, from 
February 2, 2005 is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Prior to February 2, 2005, the Veteran's plantar fasciitis of 
the right foot was manifested by subjective complaints of 
pain and no more than moderate impairment.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for plantar fasciitis of the right foot, prior to 
February 2, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5274; 
4.73, Diagnostic Code 5310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

This case arises from the initial award of service connection 
for the claim on appeal.  Following that grant, March 2005, 
and May and July 2008 letters provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for higher ratings, to include what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  
Letters dated in May and July 2008 advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment for his claimed conditions, and the 
effect that the conditions have on his employment and daily 
life.  The notices also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a higher rating.  The letters further advised the Veteran 
of how VA assigns an effective date and the type of evidence 
which impacts such.  The July 2008 letter included the 
relevant rating criteria pertaining to the Veteran's 
disabilities.  The case was last readjudicated later in 
December 2008.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008); see generally Turk v. Peake, 21 Vet. App. 565 (2008) 
(where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post service medical records, the reports 
of VA examinations, lay statements, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices, 
providing medical and lay evidence, and testifying at a 
hearing at the RO.  He also provided argument concerning his 
symptomatology and the impact of such on his functioning.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Sanders, 
supra; Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A 30 percent rating may be assigned for other foot injuries 
which are severe.  When moderately severe, a 20 percent 
evaluation may be assigned and when moderate, a 10 percent 
rating will be assigned.  NOTE:  With actual loss of use of 
the foot, rate 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.


Under 38 C.F.R. § 4.73, Diagnostic Code 5310, Muscle Group X 
governs movements of the forefoot and toes and propulsion 
thrust in walking.  The muscles of Muscle Group X are divided 
into two groups, the plantar and the dorsal muscles. The 
muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei.  
Other important plantar structures are the Plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long flexors 
of the great and little toes.  Slight disability of the 
plantar muscles of Muscle Group X warrants a noncompensable 
rating; moderate muscle disability of the plantar muscles of 
Muscle Group X warrants a 10 percent rating; moderately 
severe muscle disability of the plantar muscle of Muscle 
Group X warrants a 20 percent rating; and severe muscle 
disability warrants a 30 percent rating.

The muscles of the dorsal aspect of the foot consist of (1) 
the extensor hallucis brevis and (2) the extensor digitorium 
brevis.  Other important dorsal structures are the cruciate, 
crural, deltoid, and other ligaments, as well as the tendons 
of long extensors of the toes and peronei muscles.  Slight 
disability of the dorsal muscles of Muscle Group X warrants a 
noncompensable rating; moderate muscle disability as well as 
moderately severe muscle disability of the dorsal muscles of 
Muscle Group X warrants a 10 percent rating; and severe 
muscle disability warrants a 20 percent rating.

The Board notes that the RO has evaluated the Veteran's right 
foot disability under Diagnostic Code 5310.  While a change 
in the criteria for rating muscle injuries was effective in 
July 1997, no substantive changes were made to Diagnostic 
Code 5310.  

The Veteran asserts that a rating in excess of 10 percent is 
warranted prior to February 2, 2005.  He argues that he 
experienced pain and discomfort from walking and that intense 
flare-ups limit his ability to walk.  He claims he has 
agonizing pain in his right foot.

The Board points out that there are few records describing 
the condition of his right foot from 1994 to 2000.  VA 
outpatient treatment records disclose that the Veteran was 
seen in June 1995 and complained of right foot pain.  An 
examination showed pain on pressure on the medial band.  At 
the 2nd and 3rd interspaces, there was a tingling sensation 
and pain on dorsiflexion.  The assessment was plantar 
fasciitis.  

In March 1996 statements, the Veteran's general manager, 
supervisor and co-workers indicated that the Veteran had foot 
pain during working hours.  No further observations were 
provided.

VA outpatient treatment records noted in March 1998 that 
there was no edema or erythema in the feet.  Palpation did 
not elicit pain.  A hallux valgus deformity was present.  
There was decreased range of motion at the first metacarpal 
phalangeal joint.  Palpation of the heel was without pain.  
The assessments were pes planus and plantar fasciitis.  It 
was indicated in June 1998 that the Veteran had been re-
prescribed orthotics after the initial one did not fit 
properly, but he had not set an appointment.  It was stated 
that the Veteran was on his feet quite often and was an avid 
jogger.  An examination of the right foot revealed pain to 
palpation on the plantar medial band of the plantar fascia 
and at the inferior aspect near the Achilles tendon.  There 
was no crepitation with ankle range of motion along the 
tendon sheath of the Achilles tendon.  There was no erythema 
or swelling and no pain to palpation proximally.  There was 
full ankle dorsiflexion without pain.  Muscle strength was 
5/5.  There was mild excessive pronation with weight bearing.  
There was no pain to palpation along the posterior tibial 
tendon.  The assessments were plantar fasciitis and mild 
insertional Achilles tendonitis.  

A June 1999 report from a private podiatrist notes that he 
had seen the Veteran that month.  The Veteran maintained that 
he had been experiencing a pins and needles sensation in the 
arch area since the foot began bothering him in service.  He 
reported that he was diagnosed with plantar fasciitis and pes 
valgo planus and treated with medications and strapping and, 
about four years earlier, with custom molded orthotics.  He 
added that his right foot remained painful.  The Veteran 
stated he had moderate pain in the right lower extremity 
during the course of a day.  He said he could walk about two 
to three blocks because of discomfort.  He indicated that he 
did not have any true weak feeling or giving way of the foot 
or ankle during ambulation.  

On examination, the Veteran's gait was normal.  The vascular 
examination was unremarkable.  Neurological and sensory 
examinations revealed a Tinel's sign with percussion of the 
plantar nerve bifurcation on the right foot with distal 
radiation to the metatarsal areas.  A collapsing pes valgo 
planus deformity was noted with flexibility of the arches.  
There was pain on the plantar aspect of the right foot under 
the entire medial and lateral tubercle of the calcaneus.  
Some distal pain was felt along the central and medial bands 
of the plantar fascia, consistent with fasciitis.  The 
impressions were plantar fasciitis of long-standing duration, 
and pain upon ambulation.  

The private podiatrist noted that he saw the Veteran again in 
April 2000 for follow-up.  It was noted that the Veteran was 
seeking treatment at the VA, but that he was on no 
medications and was not receiving physical therapy.  The 
podiatrist added that stretching exercises and massage were 
not being utilized.  The Veteran had orthotics, but they were 
reportedly of little help.  He said he had foot pain and that 
he noticed that he limped.  He stated that it limited his 
ability to perform exercise and activity.  The examiner 
recommended an orthotic that was supportive in the arch to 
avoid increased shock and pressure, as well as physical 
therapy.  

VA outpatient treatment records from 2000 and 2001 reflect 
continued treatment for right foot pain.  A July 2000 report 
notes the Veteran reporting pain when he first gets out of 
bed in the morning which improves with activity.  An April 
2001 report indicates the same thing, and also notes pain 
when resting the foot on the gas pedal in the car.  The pain 
was noted to improve with activity.  On examination the 
Veteran had mild pain upon palpation of the medial tubercle 
of the calcaneus of the right foot.  A June 4, 2001 report 
noted the same objective findings.  A physical therapy 
consultation was recommended.  

On the June 27, 2001 physical therapy consultation, the 
Veteran reported pain in his feet being a 7/10, but can reach 
10/10.  It was noted he ambulated to physical therapy without 
an assistive device.  He was tender to palpation throughout 
both plantar aponeurosis distribution and achilles tendon.  
In standing he over pronates and has flattened arches in both 
feet.  In sitting, he had tight tendons of toe extensors 
(claw toes).  His gait revealed decreased toe clearance 
during swing phase and he compensates with excessive toe 
extension.  He has full range of motion of the feet and full 
strength.  He was diagnosed with plantar fasciitis and a 
physical therapy plan was created which included ultrasound, 
moist heat, icing and stretching.  A July 25, 2001 note 
indicated the Veteran reported that "he still has some pain 
in his feet."  Records from August 2001 note the Veteran was 
not fully complying with icing recommendations.  Podiatry 
clinic notes dated in August 2001 noted his complaints that 
old orthotics were too small, that his old night splint 
broke, and that the new one was not as tight.  On examination 
he had mild pain to palpation of the calcaneus of his foot. 

An August 22, 2001 physical therapy note revealed that the 
pain in his feet had become a dull ache with decreased 
sharpness.  A September 2001 podiatry note revealed the 
Veteran complaining that he has not made any progress in 
physical therapy.  Evaluation revealed mild pain on palpation 
of the plantar fascia with no pain on palpation of the medial 
tubercle.  He was noted to have a popliteal distal bilateral 
heel fat pad.  He had 5+/5 muscle strength in all muscle and 
tendon inserts in the foot and ankles.  There was no pain or 
crepitus in the range of motion of the feet or ankles.  An 
October 2001 physical therapy note indicated the Veteran was 
wearing orthotics, that he still has 6-7/10 pain, but that it 
is less often, and that his feet feel more sore or tired 
rather than painful.  

A November 2001 podiatry note revealed the Veteran is 
attending physical therapy and showing a "window of 
progress".  However, the Veteran also noted that his toes go 
into spasm and that he has tried arch supports with little 
relief.  Physical examination revealed mild pain on palpation 
of the plantar fascia, 5+/5 muscle strength, no pain or 
crepitus in range of motion of the feet, and a normal x-ray 
of the right foot.

In a statement dated September 2001, but received by VA in 
June 2005, the VA physical therapist noted that the Veteran 
had received 12 treatments between June and September 2001.  
The therapist stated that the Veteran reported his chronic 
pain had greatly limited his tolerance for walking and 
prevented him from running.  The therapist then went on to 
explain the origin of the Veteran's plantar fasciitis and 
stated that if left untreated plantar fasciitis can persist 
for years as a chronic problem with periods of intense flare-
ups.

On VA examination in January 2003, the examiner noted hallux 
valgus and pes planus.  There was no swelling, heat, 
erythema, or tenderness.  Temperature and vasculature were 
normal.  The Veteran was able to rise and stand normally.  
His gait was normal, including heel and toe gait.  He was 
able to hop normally on the right foot.  The diagnoses were 
plantar fasciitis, bunion formation of the first 
metatarsophalangeal joint with hallux valgus.  The examiner 
said that there was no evidence of weakened movement, excess 
fatigability or incoordination, and there was no evidence 
that these or pain decreased motion.  He observed that the 
Veteran was in pain, so that there would be no further loss 
of motion during an exacerbation.  A VA neurological 
examination in January 2003 was normal.

The Veteran was again examined by the VA in November 2003.  
The examiner noted that the Veteran made no mention of any 
pain while he palpated and manipulated the right foot.  
Palpation of the right heel did not produce any reaction by 
the Veteran.  The Veteran was able to stand on his toes and 
he walked on his heels.  There was mild to moderate pes 
planus.  There was no pain along the anterior metatarsal 
arch.  The diagnosis was pes planus, which seemed to be the 
congenital type.  

On November 3, 2004 the Veteran presented to the VA medical 
center with a complaint of bilateral foot pain which was 
somewhat worse in the past 2 weeks.  He was noted to be 
ambulatory with a normal gait and no edema.  When he 
presented a few weeks later in November 2004 he complained of 
bilateral foot pain.  For an interval history he stated that 
his feet are tender to the touch and he has constant pain, 
sometimes shooting in nature.  Examination of the extremities 
revealed no edema and full range of motion.  An x-ray at that 
time revealed no evidence of arthritis change or other 
significant abnormality.

The Veteran has submitted detailed statements regarding his 
pain.  In August 2002 he noted that the pain he experiences 
from routine walking at times of intense flare-ups greatly 
limits his tolerance for walking, and that the normal 
pounding from walking at times generates constant agonizing 
pains.  He stated that sometimes the excruciating pain from 
walking and standing can only be relieved by getting off his 
feet.  He also stated that the pain in his arch is at times 
sharp and excruciating.  He further stated that at times of 
severe flare ups he will have to make adjustments when 
walking or standing.  He noted that when driving his heel 
feels like it is on fire accompanied by intense dull pain, 
which he attempts to relieve by removing his shoe and keeping 
his heel lifted.  

In a June 2005 letter, the Veteran described his pain as 
severe and at times shooting pain in the right foot, having 
the sensation of burning, walking on the outer side of his 
foot to avoid the pain and stretching he experiences.  He 
explained how the normal heel toe walking creates pain from 
the heel to the toes.  He described that walking and standing 
is a chore and limits the type of work he can seek.  He also 
noted that resting his heel while driving or in bed causes 
unbearable pain.  He further described how he shifts his 
weight, loosens his shoe, and exchanges his insoles in an 
attempt to relieve the pain.  

During his hearing testimony in June 2005 he frequently 
referenced the stretching feeling he gets in his foot and how 
at the end of the day he just wants to get off of his feet 
and cool them off.  

He also submitted lay statements in June 2005 from his 
mother, who noted she has seen the Veteran limping while he 
is doing yard work around her house; and from a friend who 
detailed her own heel pain as being severe, and stating hat 
she is aware that the Veteran's symptoms are more numerous 
than hers.

In August 2008 he submitted a statement indicating that 
during 1994 to 1996 he was working as a dishwasher and cook 
when he developed severe arch pain and had a limp.  He then 
proceeded to cite to evidence in the record to support his 
argument for a higher evaluation. 

While the evidence reflects the Veteran has had continued 
complaints of pain involving the right foot, the medical 
evidence fails to establish that a rating in excess of 10 
percent is warranted for the Veteran's plantar fasciitis of 
the right foot prior to February 2, 2005.  The VA outpatient 
treatment records reveal that he was still jogging in 1998.  
Objective evaluation of his foot revealed either no pain on 
palpation or mild pain on palpation during the period prior 
to February 2, 2005.  Private treatment records in 1999 noted 
the Veteran reported only moderate pain.  The Board notes 
that he Veteran reported pain of 7/10 sometimes reaching 
10/10 during the June 2001 physical therapy consultation.  
However, objective evaluations at that time revealed full 
range of motion and full strength of the foot.  VA treatment 
records during that time frame likewise revealed only mild 
pain on palpation.  Although he Veteran was reported to be in 
pain on the VA examination in January 2003, the examiner 
commented that there was no evidence of weakened movement, or 
excess fatigability.  Likewise, his gait was normal, he could 
heel and toe walk, he could hop normally on the foot, and all 
digits had normal range of motion.  Similarly, the November 
2003 VA examination showed that the Veteran did not describe 
any pain while the examiner was palpating and manipulating 
his right foot, and he could stand on his toes and walk on 
his heels.  It was not until February 2, 2005 that he was 
noted to have severe pain on palpation.

Notwithstanding the Veteran's subjective complaints of pain, 
described by him in physical therapy records as being 7/10, 
6-7/10 and sometimes going to 10/10, described as moderate in 
a 1999 private report, and described in written statements as 
at times being severe, agonizing, or excruciating, the 
objective evidence on examination and during treatment 
reflect no worse than mild pain on palpation.  Indeed, while 
it is noted that he states he must limit his walking and 
standing due to foot pain, he was noted to be jogging in 
1998, was too busy in 2001 at times to comply with icing and 
stretching exercises of physical therapy, and was apparently 
able to do yard work for his mother.  In 1999 he described 
his pain as moderate to his private treatment provider.  
Thus, the Board concludes that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the severity of his right foot 
disability.  The subjective complaints of pain, when 
considered with the objective findings on examinations and 
during treatment reflect, at worst, moderate disability under 
either Diagnostic Code 5284 or 5310.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 10 percent, 
prior to February 2, 2005.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture during the period in question as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's right foot 
disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and provides for more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

An initial evaluation in excess of 10 percent for plantar 
fasciitis of the right foot, prior to February 2, 2005, is 
denied.


REMAND

With regard to the claim for an evaluation in excess of 20 
percent for plantar fasciitis of the right foot from February 
2, 2005, the Board notes that remand is necessary. 

During the September 2008 VA examination, the examiner noted 
that the Veteran was scheduled for an MRI of his feet at the 
end of September.  There is no record of this testing 
contained in the Veteran's claims file.  Thus, a report of 
this MRI should be obtained on remand, along with current VA 
treatment records dating since September 2008.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following action:

1.  Obtain VA treatment records from the 
Baltimore VA healthcare system dating 
since September 2008, to specifically 
include the report of the MRI conducted 
at the end of September 2008.  

2.  After the development requested above 
has been completed to the extent 
possible, the claim should again be 
reviewed.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


